Citation Nr: 1620756	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-35 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran testified before the undersigned at a May 2011 Board hearing, and a transcript of the hearing is of record.  

The issue of entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An April 2008 RO decision denied entitlement to service connection for a kidney disorder.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the April 2008 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2008 RO decision denying entitlement to service connection for a kidney disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence sufficient to reopen a claim of entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus, has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Such notice was provided within an April 2015 notice letter sent to the Veteran.  Moreover, as the Board herein reopens and remands the claim, further discussion of VA's duties to notify and to assist is unnecessary.  


II.  New and Material Evidence - Kidney Disorder

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement service connection for a kidney disorder was previously denied in an April 2008 RO decision.  He did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the April 2008 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  

Since the prior final April 2008 RO decision, the Veteran has claimed that his kidney disorder is secondary to his service-connected diabetes mellitus.  Evidence added to the record includes a June 2010 VA genitourinary examination, VA treatment records, and private treatment records, including an October 2013 kidney conditions (nephrology) disability benefits questionnaire (DBQ).  Both the June 2010 VA examination and the October 2013 private DBQ constitute new and material evidence as they were not of record at the time of the prior final RO decision and they relate to a material element of the Veteran's claim of entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus.  As the information submitted since the prior final RO decision constitutes new and material evidence, the claim of entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus, must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim of entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus, is reopened.  


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus.  

As noted above, the Veteran's claim of entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus, has been reopened in light of new and material evidence added to the record, including a June 2010 VA examination and an October 2013 private DBQ.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Notably, the June 2010 VA examiner concluded that the Veteran's kidney condition, diagnosed as anatomic small kidneys and other anatomic abnormalities by ultrasound, was less likely than not due to his service-connected diabetes mellitus type II, because such conditions would not be caused by diabetes and there was no evidence to link diabetes mellitus type II with the Veteran's kidney condition.  It was noted that the Veteran's diabetes mellitus was very mild and recently diagnosed; he was not yet on any medications.  It was concluded that there was no evidence to link his mild diabetes mellitus with his severe, stage 4 renal insufficiency.

However, in a subsequent October 2013 DBQ, the Veteran's private physician diagnosed end stage renal disease (ESRD) and described the history of the Veteran's kidney conditions as renovascular disease, including diabetes mellitus type II with hyperlipidemia.  This indication that the Veteran's kidney condition is related to his service-connected diabetes mellitus type II conflicts with the June 2010 VA examiner's conclusion and has not been considered by a VA examiner.  As such, the conflicting medical evidence of record is inadequate to adjudicate the Veteran's reopened claim and an adequate VA addendum opinion must be obtained upon remand which fully addresses all relevant evidence.  See Barr, 21 Vet. App. at 312.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the June 2010 VA examiner regarding the Veteran's claim of entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus.  If the June 2010 VA examiner is unavailable, an equally qualified VA examiner may be substituted.  The Veteran's entire claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full and current VA examination if deemed necessary, and all findings should be reported in detail.  

Specifically, the examiner is asked to provide the following opinions, including a complete and thorough rationale, with reference to relevant evidence of record as appropriate, for any and all conclusions reached:  

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's kidney condition is caused by his service-connected diabetes mellitus type II?  

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's kidney condition is aggravated by his service-connected diabetes mellitus type II?  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's kidney condition is aggravated by his service-connected diabetes mellitus type II, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's kidney condition prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In rendering the requested opinion, the examiner must specifically consider, discuss, and reconcile as necessary, the conflicting June 2010 VA opinion and the October 2013 private DBQ.  

2.  Thereafter, readjudicate the Veteran's claim of claim of entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus, to include consideration of the relevant evidence of record obtained pursuant to the above development.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) and allow a reasonable opportunity for response before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


